DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on August 2nd, 2021, claims 1, 3-5, and 9 have been amended. Claims 2 and 8 have been cancelled. Claims 1, 3-7, 9, and 10 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-6 recite the limitations "the sensed external indication" or “the external indication”.  There is insufficient antecedent basis for these limitation in the claims.
Claims 3, 7, 9, and 10 are rejected for incorporating the above errors from their respective parent claims by dependency.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellington et al. (US 2017/0262709 A1) in view of Biondo et al. (US 2018/0133597 A1).
Regarding claims 1 and 5, Wellington discloses a race start assistance method for a vehicle, said method comprising:
sensing an illumination of a yellow light indicative of a forthcoming start of a race (see par. [0041], The signal analysis engine 126 can operate to utilize forward directional sensor 111 to detect traffic signaling systems in order to provide anticipatory alerts 137 to the vehicle control 128; also see par. [0066], The AV control system 490 can utilize the state output 472 to, for example, brake (e.g., for a red or yellow state), adjust or maintain speed (e.g., for a right-of-way green state), or yield (e.g., for yielding green states or right turns on red));
calculating a time of an actual start of the race based on the sensed external indication (see par. [0076], In certain implementations, the matching signal map 427 can also indicate timing characteristics of the traffic signaling system 500. For example, the timing characteristics can indicate how long a particular light on a particular subset will remain in a yellow state (or a red state or green state)); and
automatically sending at least one signal to the vehicle to accelerate the vehicle at the actual start of the race in response to calculating the time of the actual start of the race (see par, [0041], The anticipatory alert 137 can be processed by the vehicle control 128 to generate control commands 85 for execution on the autonomous vehicles 10 braking, acceleration, and steering systems). With respect to claim 5, Wellington also discloses the sensor, processor, and communcations module (see par. [0027], the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle with respect to a road segment upon which the vehicle 10 operates; the control system 100 can include other functionality, such as wireless communication capabilities, to send and/or receive wireless communications with one or more remote sources).
However, Wellington does not explicitly disclose wherein the lighting system is a Christmas tree lighting system.
Biondo teaches an apparatus for starting racing wherein the lighting system is a Christmas tree lighting system (see fig. 1 and par. [0013], FIG. 1 illustrates a Christmas tree 10 which is used for starting and timing of drag race events). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wellington to use a Christmas tree lighting system as taught by Biondo as this is 

Regarding claims 3 and 9, Wellington discloses wherein sensing the illumination of at least one yellow light of the lighting system comprises analyzing an optical image showing the lighting system (see par. [0051], The signal camera 260 can record image data 262, which can be monitored and analyzed by an image processor 265 of the signal analysis system 205. The image processor 265 can identify traffic signals in the image data 262, and access a matching map 234 to generate a template for the traffic signal). Biondo teaches the Christmas tree lighting system as discussed above (see fig. 1 and par. [0013], FIG. 1 illustrates a Christmas tree 10 which is used for starting and timing of drag race events).

Regarding claims 4 and 10, Wellington discloses wherein calculating a time of an actual start of the race based on the sensed external indication comprises recording a time when the yellow light illuminates and adding a predetermined time duration to the recorded time (see par. [0076], Additionally or alternatively, the state output 472 generated by the signal analysis system 400 can indicate to the AV control system 490 a timing feature (e.g., a countdown) to when the state for the pass-through action will change to a different state; thus it can add the countdown time to a yellow light state).

Regarding claim 6, Wellington discloses wherein said sensor comprises a camera configured to obtain an image of a field of view in front of the vehicle including the external indication indicative of the forthcoming start of the motor vehicle race (see par. [0041], In analyzing the sensor data 111 (e.g., forward facing stereo camera data), the signal analysis engine 126 can identify a state of an oncoming traffic signaling system for a pass-through action (e.g., as determined by the route planner 122), and then generate an anticipatory alert 137 for 128 indicating the state of the traffic signaling system for the pass-through action).

Regarding claim 7, Wellington discloses a human-machine interface (“HMI”) in communication with said processor (see par. [0046], In many implementations, the AV control system 220 can receive a destination 219 from, for example, an interface system 215 of the autonomous vehicle 200. The interface system 215 can include any number of touch-screens, voice sensors, mapping resources, etc. that enable a passenger 239 to provide a passenger input 241 indicating the destination 219).

Response to Arguments
Applicant's arguments filed August 2nd, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Wellington is concerned with determining a pass-through action of an autonomous vehicle through an intersection of a regular roadway and says nothing at all about detecting a the start of a race, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculating a time of an actual start of a race by sensing the illumination of a yellow light of a Christmas tree lighting system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, even assuming that the feature was recited in the claims, the examiner would disagree. Wellington teaches using timing 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/7/21